DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-19 and 25 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 6/22/2020 and 10/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT Application CN 2017/103533 filed on September 26, 2017

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Regarding claims 1-19 and 25, the phrase "when" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention, having a possibility of not being performed.  See MPEP § 2173.05(d).

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The display “configure to display” 
The memory is ”configured to store”
The processor is “configured to: extract…”
The display further “configured to” in claims 13-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-6, 8-19, and 25 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chang (US 2009/0183117), hereinafter Chang.

As per Claim 1, Chang discloses:
A file management method performed by a terminal
having a first application installed thereon, the method comprising: displaying, by the terminal, an interface of the first application; (Par [0042], “The example systems and methods typically may be used with and operate on and/or within an ordinary user's computer system. The examples of such computer systems are desktop computer, laptop or notebook computer, and/or computer workstation, whether used in a standalone fashion or as part of larger computer network that is required by the processing operating system or application program. The computer systems may be installed with any suitable operating system (OS), such as but not limited to Unix, Linux, Microsoft (MS) Windows or MS-DOS, Apple DOS, and the MAC OS for the Apple computer platforms. The example systems and methods may also be used in suitably personal digital assistants (PDA) or other computerized personal devices, including communication devices, such as digital cell phones, and computerized data collection devices, such as handheld data input devices including mobile logging of data, such as those used in various industries. Such portable PDA devices employ their own "light-weight" operating systems such as but not limited to the Palm OS from Palm Inc., Windows CE from Microsoft, and the Symbian OS designed for "mobile/wireless information devices" such as small, portable computer-based telephones, which are now providing with wireless access to phone and other information services…” any of the examples of computer systems being the “terminal” as claimed)
storing, by the terminal, a target file received through the first application; (Claim 1, “and storing the software program file, including the inserted label names, in 
extracting, by the terminal, related information of the target file, (Par [0082], “…line of the template file that contains a placeholder, the createFile module creates a new line in the target file by extracting the field variable name “)
wherein the related information of the target file comprises file feature information, (Par [0083-0084], contains the related target file name.)
and the file feature information comprises a name of the target file; (Par [0083-0084]) searching, by the terminal, for a storage path of the target file in storage space of the terminal based on the related information of the target file; (Par [0121] In FIG. 25, if box 1600 is clicked, the system appends the Web address in box 1500 of FIG. 24 to a text file with its folder path and file name selected in boxes 55 and 58, respectively, of FIG. 24”.) and displaying, by the terminal, a control used for performing file management on the target file on the interface of the first application when the storage path of the target file is successfully found.” (Claim 17, “The system as defined in claim 13, wherein the program code is configured to detect if an operation control item, indicating that a viewing page item is to be added as menu item, is selected, and if the operation control item is selected, add a Web browsing operation with respect to an XHTML/HTML file as a menu item to a menu configuration file, wherein the XHTML/HTML file was selected as the target file via the first user interface” and par [0017], and par [0106], “In programming term, the prompting label in this format may be replaced by field variable 

As per Claim 2, the rejection of Claim 1 is incorporated and Chang further discloses: wherein the related information of the target file further comprises application feature information of the first application, (Par [0016-0017], “or application programs to process a new target file as new menu items in a user selected menu. The component also provides a graphics user interface to start the AutoGenMenu Program of the UDMGS system that displays menus selected by a user and invokes programs associated with menu items selected by a user. In addition the component also provides a graphic user interface for the Merge Program of the UDMGS system that merges any pair of user-selected folders or directories that contain target files or menus…”
and the application feature information comprises a name of the first application,
 a name of a display interface of the terminal when the target file is being downloaded, or a combination thereof, (Par [0085], “The createBlankFile module creates an empty new target file, of which the file type is in the category of certain file types, to drop warning messages for some application programs if the target files that they are to process do not exist. At block 905, it determines the file type of the target file based on name of the target file and on the command, the application program that is to process the target file…”) and the searching, by the terminal, for the storage path of the target file in storage space of the terminal based on the related information of the target file comprises: determining, by the terminal, a search path of the target file based on the application feature information of the first application; and searching, by the terminal, the search path for the target file based on the file feature information of the target file. (Par [0086] and Claim 9, “The method as defined in claim 2, the method further comprising: enabling a search to be performed using the user and/or system-provided data as a search parameter to search for information from other sources; formatting the search results in accordance with a first formatting instruction; and inserting the formatted search results into the generated target file.” And Claim 13, “interface for display configured to receive from the user: a selection of a location where a target file is to reside; a file name as an identifier for the target file; a selection of an operating system command and/or a selection of an application program to be used to process the target file; wherein the first user interface includes…”).

As per Claim 3, the rejection of Claim 2 is incorporated and Chang further discloses: wherein the determining, by the terminal, the search path of the target file based on the application feature information of the first application comprises: searching, by the terminal, a stored correspondence between application feature information and search paths for a search path corresponding to the application feature information of the first application. (Par [0050], “…block 110, it calls the Check File Type Program. If the target file is an existing file, the Check File Type Program invokes the corresponding command to process it. After the call to the Check File Type Program is returned, in blocks 115 to 180 the ATWM Program invokes a component of the AT program to log the processing of the target file to the local activity summary file and the global activity summary file; or local activity summary table and global activity summary table if Relational Database Management System (RDBMS) is used. For each target file the folder that contains it corresponds to exactly one local activity summary file (or local activity summary table).” And par [0087], “FIG. 14 illustrates a Database Object Model Diagram that guides a design and implementation of a database that contains local activity summary tables and global activity summary tables. At box 1100, the object class GlobalActivityTableList represents the names of all global activity summary tables. At box 1105, the object class LocalActivitySummary represents the directory (folder) paths corresponding to local activity summary tables”).

As per Claim 4, the rejection of Claim 3 is incorporated and Chang further discloses: wherein when the search path corresponding to the application feature information of the first application is not comprised in the correspondence between application feature information and search paths, the method further comprises: searching, by the terminal based on a preset priority order, for the storage path of the target file in the storage space of the terminal in sequence. (Par [0109], “The Unified Modeling Language (UML) standard specifies the sequence diagram as one of the tools that describes the interactions of object classes. FIG. 20 is a sequence diagram. Participants in the sequence diagram send messages to each other. FIG. 20 describes an example of the batch process of filling changeable fields in a template file, transmitted among Web services, with data values in a user- or 

As per Claim 5, the rejection of Claim 1 is incorporated and Chang further discloses: wherein after the terminal searches for the storage path of the target file in the terminal based on the file feature information, the method further comprises:
when the storage path of the target file is successfully found, updating, by the terminal in the correspondence between application feature information and search paths, the found storage path of the target file as the search path corresponding to the application feature information of the first application. (Par [0087], “TargetFile and LocalActivitySummaryData. At box 1120, the object class SummaryOfUpdate represents the summaries and optional details of the processing of the target files. There is a one-to-many association between the two classes: TargetFile and SummaryOfUpdate.”).

As per Claim 6, the rejection of Claim 1 is incorporated and Chang further discloses: wherein before the extracting, by the terminal, related information of the target file, the method further comprises: receiving, by the terminal, a target gesture performed by a user for the target file; and the extracting, by the terminal, related information of the target file further comprises: extracting, by the terminal, the related information of the target file in response to the target gesture. (Par [0088], 

As per Claim 8, the rejection of Claim 1 is incorporated and Chang further discloses: wherein the displaying, by the terminal, the control used for performing file management on the target file comprises: displaying, by the terminal, a floating target prompt window in a current display interface of the first application, wherein the target prompt window comprises a shortcut key used for managing the target file. (Claim 1, “…enabling a user to select a template file from a plurality of template files via a user interface configured to be displayed on a computer display to the user, wherein the template files include changeable fields associated with corresponding field delimiters and prompting labels, and wherein at least two of the plurality of template files have different quantities of changeable fields; accessing from computer readable memory an incomplete software program file containing variable name locations” and par [0015], “extracts the identifications of the changeable fields and use these identifications as prompting labels to dynamically generate an information exchange user interface such as but not limited to a dialog frame window to prompt for and receive the inputs of a user for the data (fill-in values)” and par [0026], “FIG. 9A-B is 

As per Claim 9, the rejection of Claim 8 is incorporated and Chang further discloses: wherein the shortcut key comprises a sharing shortcut key; and after the displaying, by the terminal, the control used for performing file management on the target file, the method further comprises: when it is detected that the user triggers the sharing shortcut key, displaying, by the terminal, a shortcut key of a second application for allowing sharing the target file, (Par [0027], “ FIG. 10A-C is a flow chart that illustrates the steps of the createFile module. The module performs the task of generating the target file from a template file and from input data entered by a user on a dynamically generated dialog frame window.”) wherein the second application is different from the first application; (Par [0079], “As was discussed before, the second module that the CFT Program calls is the createFile module if the target file does not exist and if the template file exists and is a text file. As was also discussed before, the description of the createFile module follows the description of the getKeyValue module, which was just presented. FIG. 10, comprised with FIG. 10A, FIG. 10B, and FIG. 10C”), and when it is detected that the user triggers the shortcut key of the second application, sharing, by the terminal, the target file to a device of another user through the second application, or loading, by the terminal, the target file as an attachment to a display interface of the second application.(Par [0124], “ In addition to downloading an XHTML/HTML file as a Web page from a remote Web server and display it, a Web browser can also display an XMTML/HTML file in a 

As per Claim 10, the rejection of Claim 8 is incorporated and Chang further discloses: wherein the shortcut key comprises an opening shortcut key; and after the displaying, by the terminal, the control used for performing file management on the target file, the method further comprises: when it is detected that the user triggers the opening shortcut key, displaying, by the terminal, a shortcut key of a third application for allowing opening the target file, wherein the third application is different from the first application; and when it is detected that the user triggers the shortcut key of the third application, opening, by the terminal, the target file by using the third application. (Par [0089], “Hardware Platforms. It is assumed that those in the art should understand that the systems and methods of the present embodiment are, in the usual concept of software-based implementation, considered to be an application. In this view, the systems and methods of the present embodiment may be implemented as one or more applications on any suitable hardware platform(s) operated under the control of any suitable operating system(s).” multiple applications are presented in the concept based platform).

As per Claim 11, the rejection of Claim 8 is incorporated and Chang further discloses:, wherein the shortcut key comprises a jumping shortcut key; and after the displaying, by the terminal, the control used for performing file management on the target file, the method further comprises: when it is detected that the user triggers the jumping shortcut key, displaying, by the terminal, an interface of a local path that stores or manages the target file. (Par [0048], “hen the GUI Program displays the name in the command name box on box 54. The GUI Program also reads the list of names of global activity summary files from the same configuration file (box 34 in FIG. 1) and displays a drop down box (box 59) containing these names. If a user selects a name of a global activity summary file from this drop down box, then the GUI Program displays the name in the global activity summary box on box 56. The File menu…” the user “selects” being the jumping).

As per Claim 12, the rejection of Claim 1 is incorporated and Chang further discloses: wherein user the storage path of the target file is successfully found, the method further comprises: displaying, by the terminal, the storage path of the target file  a current display interface of the first application. (Par [0048], “hen the GUI Program displays the name in the command name box on box 54. The GUI Program also reads the list of names of global activity summary files from the same configuration file (box 34 in FIG. 1) and displays a drop down box (box 59) containing these names. If a user selects a name of a global activity summary file from this drop down box, then the GUI Program displays the name in the global activity summary box on box 56. The File menu…” the user “selects” being the jumping).

As per Claims 13-19 and 25, being the method claims corresponding to the system claims 1-6 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-6 and further Chang discloses: (Par [0090]).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Liu (US 2010/0080469), hereinafter “Liu”.
As per Claim 7, the rejection of Claim 1 is incorporated and Liu further discloses: wherein the target file is a picture, and the file feature information further comprises a picture eigenvalue for reflecting display content in the picture; or the target file is audio, and the file feature information further comprises label information carried in the audio. (Par [0005] and par [0078], “Several image point (SIFT) is one type of algorithm used in computer vision for detecting and describing local features in the images. Speeded-up robust features (SURF) is another type of algorithm used for detecting and describing local features in images. Applications of SIFT and SURF include object recognition and 3D reconstruction. The literature also includes comparisons and evaluations of these image point descriptors. According to these comparisons, SIFT and SURF provide similar distinctiveness while SURF is faster in speed and SIFT has fewer damaging artifacts for wide base line image matching. For SIFT, distinctiveness of descriptors is measured by summing the eigenvalues of the descriptors. The sum corresponds to the amount of variance captured by different descriptors, therefore, to their distinctiveness.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Liu specifically providing an eigenvalue image into the method of Chang to take advantage on further providing a technique to display a file to a user.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a better display to give the user an option to click on the desired file.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158